Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Based on Applicant’s filing of the Quick Path Information Disclosure Statement (QPIDS) received on February 23, 2021, Examiner reviewed the Final Office Action for Application No. 15/784,046 mailed on February 08, 2020, and also the prior art references Rahman et al. (US 2019/0132236 A1) and Song et al. (US 2016/0247129 A1).  Based on the analysis, both references relate to the concept of digital twinning and do not disclose receiving cryptographic information from an Internet of Things (IoT) support service, as is claimed by the instant invention. Therefore, the previously allowed claims for the instant application were found to remain allowable, 
As a result, Claims 1-18 (previously numbered 1-5, 7-13, and 15-20 in the originally filed application) have been allowed once again in a Corrected Notice of Allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454